IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAYMOND SCALTRITO,                          :   No. 378 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
ABF FREIGHT SYSTEMS, INC.                   :
(WORKERS' COMPENSATION APPEAL               :
BOARD),                                     :
                                            :
                   Respondent               :

RAYMOND SCALTRITO, (WCAB),                  :   No. 379 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
ABF FREIGHT SYSTEMS INC.,                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2022, the Petition for Allowance of Appeal

is DENIED.